Title: From Thomas Jefferson to John Coffin Jones, 23 June 1790
From: Jefferson, Thomas
To: Jones, John Coffin



Sir
New York June 23. 1790.

I duly received your favor of May 1. and communicated to the President the part relative to Mr. Larreguy who would have been disposed to pay all possible respect to your recommendation. The first rule on that subject was to appoint a native consul wherever a good one would accept of it: but where no native could be found, the person in possession was confirmed. Dr. Franklin had appointed a Mr. Cathalan as agent, early in the war, a very substantial merchant of Marseilles. He and his son have paid great attention to our concerns there, had much trouble, and no emolument from it. It was thought unjust to remove him without cause. The commission is given to the son, as being otherwise well qualified, and particularly as understanding well our language and usages acquired by a residence in England. A bill which may be called the true navigation act for the U.S. is before Congress, and will probably pass. I hope it will lay the foundation of a due share of navigation for us. I am with great esteem Sir Your most obedt. humble servt.,

Th: Jefferson

